As filed with the Securities and Exchange Commission on March 11, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. TABLE OF CONTENTS Shareholder Letter 1 Sector Allocations 5 Schedules of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes 12 Financial Highlights 14 Notes to Financial Statements 16 Expense Example 25 Approval of Investment Advisory Agreements 27 Additional Information 32 Privacy Notice Inside Back Cover DSM Large Cap Growth Fund DSM Global Growth Fund Dear Shareholder: DSM Large Cap Growth Fund During the six-month period from July 1, 2012 through December 31, 2012 (the “Period”), the Fund’s NAV appreciated from $20.81 to $22.15, an increase of 6.44% including reinvested dividends. Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell1000 Growth Index and the S&P 500 Index, was 4.71% and 5.95% respectively. Performance Factors At December 31, 2012, the majority of the portfolio was invested in the technology, consumer discretionary, health care and industrials sectors with smaller weightings in the energy and financials sectors. The Fund’s outperformance of the Russell 1000 Growth Index was primarily due to DSM’s selection of stocks in the technology and consumer staples sectors. DSM’s stock selections in the consumer discretionary sector detracted from performance in the Period. The major contributors to the Fund’s return during the Period were Celgene (specialty Pharmaceuticals), Visa (electronic payments network), Monsanto (agricultural productivity company), eBay (online auction community and payment services) and Starbucks (specialty coffee roaster and retailer). The holdings which contributed least to the Fund’s performance during the Period were Dollar General (small-format discount store chain), Apple (designer and retailer of iPhones, iPads, Macintosh computers), Intuitive Surgical (robotic surgery machines), Priceline.com (online travel agent) and EMC (enterprise storage systems). DSM Global Growth Fund During the six-month period from July 1, 2012 through December 31, 2012 (the “Period”), the Fund’s NAV appreciated from $14.00 to $15.31, an increase of 9.36% including reinvested dividends. Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the MSCI All CountryWorld IMI Index was 10.04%. Performance Factors At December 31, 2012, the majority of the portfolio was invested in the technology, consumer discretionary, health care, consumer staples and industrials sectors with smaller weightings in the materials and energy sectors. 1 DSM Large Cap Growth Fund DSM Global Growth Fund The major contributors to the Fund’s return during the Period were Celgene (specialty pharmaceuticals), Visa (electronic payments network), Monsanto (agricultural productivity company), SABMiller (international beer company) and Kunlun Energy (crude oil and natural gas producer in China). The holdings which contributed least to the Fund’s performance during the Period were Apple (designer and retailer of iPhones, iPads, Macintosh computers), Dollar General (small-format discount store chain), Shandong Weigao (medical products), EMC (enterprise storage systems) and Zodiac Aerospace (aeronautical equipment manufacturer). Economic and Market Outlook There is a positive feeling about each of the key geographic areas that impact the Funds’ portfolio – the US and China have been improving, Europe may stabilize this year, and Japan is taking action to reinitiate economic growth. In the US, housing prices and employment, in particular, are showing steady progress against a backdrop of continued low interest rates and an absence of inflation. The consumer is closer to the end of de-leveraging, and consumer credit is coming back. There is excitement around shale production with a whiff that the US may someday import far less oil, or perhaps none at all. However, the apparent lack of leadership in our government has made it challenging for businesses, let alone the American consumer, to see where the government is headed. One of the economists we retain said Congress “kicked the cliff down the road”, and the US now faces three more cliffs that Congress may well take to the eleventh hour, given the dramatic differences between factions in the two parties. To make matters more difficult, all workers have returned to paying the full Social Security rate – a 2% hike on the first $113,700 of household income. Secondly, households earning over $450,000 are facing a 15% to 20% increase in federal taxes. Unfortunately, this income category includes most individuals who own small businesses, make hiring decisions, start companies, and invest capital. The drag on the economy in 2013 from all of these tax increases is a matter of speculation, with most economists estimating it around 1% of GDP,leaving the US economy, in the absence of any growth initiatives, likely growingaround 2% for the year, and slower in the first half. In Europe, European Central Bank (ECB) President Mario Draghi deserves credit for stabilizing sovereign yields, on the one hand by just talking them down, and on the other hand, through the ECB’s back-door injections into European banks. European leaders, particularly Angela Merkel, have held the currency union together, which is clearly priority number one. Some statistics, the latest being November Industrial Production, are less negative. This has led many economists to agree with Draghi that the EU will turn around in 2013 and begin growing again. Seeing that Germany recently cut its 2013 economic growth forecast to 0.5% from 1.0%, we can’t estimate more than zero economic growth for the year, especially given the number of moving parts in Europe. 2 DSM Large Cap Growth Fund DSM Global Growth Fund China is a bright spot, in our view. In a relatively short time, the country has become a major world manufacturer with an increasing level of quality and sophistication. They have absorbed the impact of much slower demand from the US and Europe while creating an internal economy that will soon be the largest buyer of autos in the world. China’s new leadership is pushing forward with banking reforms, and promising to clean up corruption. Most recently, their securities regulator is focusing on making it easier for foreign investors to buy Chinese stocks, and allowing citizens to buy overseas securities. Another recent initiative will utilize China’s $3.3T forex reserves to support Chinese companies expanding abroad. The year 2012 appears to have ended with Chinese GDP growth north of 7.5%, which is a reasonable estimate, we think, for 2013 as well. Japan is the fourth economic zone in our sights. The country has been fallow for a very long time, and was of course hard hit by the earthquake and tsunami. However, the second-time PM, Shinzo Abe, may have it right this time. His “Abeconomics” involves a large, multi-pronged stimulus package with a focus on employment and economic growth. He is separately pushing hard on the Bank of Japan to aggressively pursue a new 2% inflation target. While the effect of these measures is impossible to predict at this point, it seems as if under Abe’s leadership, Japan is making a concerted effort to reignite economic growth. We maintain our view that the world will “muddle through”, and with an improving outlook in the emerging markets, perhaps the probability of a moderate global recession has lessened. Portfolio Outlook The DSM Funds have been constructed based on our view of slow growth in the US, faster growth in the emerging markets, and a modest recession in Europe. Our strategy continues to focus on investments in businesses that generate the majority of their revenue in North America and emerging markets. Further, our ten-person investment team continues to identify, research and model businesses that we believe are unique. In our opinion, the valuation of both the DSM Large Cap Growth Fund portfolio and the DSM Global Growth Fund portfolio continue to be attractive in the current slow growth economic environment and relative to the market. Additionally, we believe the portfolios remain characterized by strong balance sheets and significant free cash flow. 3 DSM Large Cap Growth Fund DSM Global Growth Fund Sincerely, Stephen Memishian Daniel Strickberger Past performance is not a guarantee of future results. Opinions expressed are those of the Fund and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change. Please see the Schedule of Investments in this report for a full listing of the Fund’s holdings. Mutual fund investing involves risk, including the possible loss of principal. The Fund invests in foreign securities which involve greater volatility, political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investing in small and medium sized companies involves greater risks than those associated with investing in larger companies, such as business risk, significant stock price fluctuations and illiquidity. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as a representative of the equity market in general. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The MSCI All Country World IMI Index includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries. With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global Indices equity investment opportunity set. You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income. Earnings growth is not a measure of a fund’s future performance. Must be preceded or accompanied by a prospectus. DSM Large Cap Growth Fund and DSM Global Growth Fund are distributed by Quasar Distributors, LLC. 4 DSM FUNDS SECTOR ALLOCATION at December 31, 2012 (Unaudited) DSM Large Cap Growth Fund Sector Allocation Information Technology 28.4% Consumer Discretionary 21.2% Health Care 16.4% Industrials 14.5% Materials 9.0% Consumer Staples 5.7% Energy 2.4% Cash* 2.4% Net Assets 100.0% DSM Global Growth Fund Sector Allocation Information Technology 30.6% Consumer Discretionary 19.3% Health Care 17.6% Industrials 12.6% Consumer Staples 10.4% Materials 6.5% Energy 3.9% Cash* (0.9)% Net Assets 100.0% * Represents cash and other assets in excess of liabilities. 5 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2012 Shares Value COMMON STOCKS: 97.6% Aerospace & Defense: 4.4% Precision Castparts Corp. Beverages: 3.2% SABMiller PLC - ADR Biotechnology: 5.8% Celgene Corp. * Chemicals: 9.0% Ecolab, Inc. Monsanto Co. Computers & Peripherals: 8.7% Apple, Inc. Energy Equipment & Services: 2.4% Schlumberger Ltd. Health Care Equipment & Supplies: 3.3% Intuitive Surgical, Inc. * Health Care Providers: 0.6% Davita Healthcare Partners, Inc. * Hotels, Restaurants & Leisure: 8.8% Las Vegas Sands Corp. * Starbucks Corp. Yum Brands, Inc. Industrial Conglomerates: 4.5% General Electric Co. Internet Software & Services: 9.7% Ebay, Inc. * Facebook, Inc. * Google, Inc. * IT Services: 6.8% Cognizant Technology Solutions - Class A * Visa, Inc. Media: 3.1% Discovery Communications, Inc. * Multiline Retail: 6.1% Dollar General Corp. * Family Dollar Stores, Inc. Personal Products: 2.5% Estee Lauder Cos, Inc. Pharmaceuticals: 6.7% Allergan, Inc. Shire PLC - ADR Specialty Retail: 3.2% The TJX Cos, Inc. Telecommunications: 3.1% Tencent Holdings Ltd. - ADR Trading Companies & Distributors: 2.4% W.W. Grainger, Inc. Transportation: 3.3% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $37,429,980) The accompanying notes are an integral part of these financial statements. 6 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Unaudited)(Continued) Shares Value SHORT-TERM INVESTMENT: 3.9% Invesco Short Term Investment Trust Treasury Portfolio, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $1,733,022) TOTAL INVESTMENTS IN SECURITIES: 101.5% (Cost $39,163,002) Liabilities in Excess of Other Assets: (1.5)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security Annualized seven-day yield as of December 31, 2012. ADR American Depositary Receipts The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an intregal part of these financial statements. 7 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2012 Shares Value COMMON STOCKS: 100.9% Aerospace & Defense: 6.3% Precision Castparts Corp. Rolls Royce Holdings PLC * Beverages: 3.4% SABMiller PLC Biotechnology: 5.3% Celgene Corp. * Chemicals: 6.4% Ecolab, Inc. Monsanto Co. Commercial Services & Supplies: 1.6% Intertek Group PLC Computers & Peripherals: 8.2% Apple, Inc. Elecontronic Equipment & Instruments: 2.1% Keyence Corp. Energy Equipment & Services: 1.7% Eurasia Drilling Co. Food & Staples Retailing: 1.9% Jeronimo Martins Food Products: 5.1% Danone PT Indofood Sukses Makmur Tbk Unilever NV Health Care Equipment & Supplies: 4.3% 85 Intuitive Surgical, Inc. * Shandong Weigao Group Sonova Holding AG Hotels, Restaurants & Leisure: 4.1% Las Vegas Sands Corp. * Wynn Macau Ltd. Industrial Conglomerates: 4.8% Beijing Enterprises Holdings Ltd. General Electric Co. Internet Software & Services: 12.8% Ebay, Inc. * Facebook, Inc. * Google, Inc. * Mercadolibre, Inc. Tencent Holdings Ltd. IT Services: 4.9% Cognizant Technology Solutions - Class A * Visa, Inc. Media: 2.2% Discovery Communications, Inc. * Multiline Retail: 2.8% Dollar General Corp. * Oil & Gas: 2.2% Kunlun Energy Co. Ltd. Pharmaceuticals: 8.0% Allergan, Inc. Shire PLC UCB SA Software: 2.6% SAP AG - ADR The accompanying notes are an integral part of these financial statements. 8 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Unaudited)(Continued) Shares Value COMMON STOCKS: 100.9% (Continued) Specialty Retail: 5.9% The TJX Cos, Inc. Belle International Holding Ltd. Chow Tai Fook Jewellery Group Ltd. Textiles, Apparel & Luxury Goods: 4.3% Prada SPA Swatch Group AG TOTAL COMMON STOCKS (Cost $2,503,760) SHORT-TERM INVESTMENT: 1.9% Invesco Short Term Investment Trust Treasury Portfolio, 0.01% (1) TOTAL SHORT-TERM INVESTMENT (Cost $50,973) TOTAL INVESTMENTS IN SECURITIES: 102.8% (Cost $2,554,733) Liabilities in Excess of Other Assets: (2.8)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security Annualized seven-day yield as of December 31, 2012. ADR American Depositary Receipts The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 DSM FUNDS STATEMENT OF ASSETS AND LIABILITIES at December31, 2012 (Unaudited) DSM Large Cap DSM Global Growth Fund Growth Fund ASSETS Investments in securities, at value (Cost $39,163,002 and $2,554,734) $ $ Receivables: Dividends and interest receivable Due fromAdvisor — Fund shares sold — Prepaid expenses — Total assets LIABILITIES Payables: Investment securities purchased Investment advisory fees, net — Fund shares redeemed 50 — Audit fees Printing & mailing fees Fund accounting fees Administration fees Transfer agent fees Chief Compliance Officer fees Legal fees Custody fees Registration fees — Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation (depreciation) of investments Net assets $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 10 DSM FUNDS STATEMENT OF OPERATIONS For the Period Ended December 31, 2012 (Unaudited) DSM Large Cap DSM Global Growth Fund Growth Fund INVESTMENT INCOME Income: Dividends (net of foreign withholding tax of $0 and $835) $ $ Interest 60 — Total investment income Expenses: Investment advisory fees Administration fees Registration fees Transfer agent fees Fund accounting fees Audit fees Printing and mailing fees Chief Compliance Officer fees Legal fees Custodian fees Insurance fees Trustee fees 890 810 Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) ) Net expenses Net investment income (loss) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments and foreign currency ) Net change in unrealized appreciation (depreciation) of investments and foreign currency Net realized and unrealized gain (loss) on investments and foreign currency Net increase (decrease) in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 11 DSM Large Cap Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Period Ended December 31, 2012 Year Ended (Unaudited) June 30,2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $
